FILED
                              NOT FOR PUBLICATION                           OCT 08 2010

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: GTI CAPITAL HOLDINGS, LLC,                 No. 09-60003
DBA Rockland Materials,
                                                  BAP No. AZ-08-1079-MkEMo
                Debtor,

                                                  MEMORANDUM *
TRIAD COMMERCIAL CAPTIVE CO.;
et al.,

                Appellants,

  v.

COMERICA BANK; et al.,

                Appellees.



                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
             Montali, Markell, and Efremsky, Bankruptcy Judges, Presiding

                              Submitted October 6, 2010 **
                               San Francisco, California

Before: THOMPSON, FERNANDEZ and SILVERMAN, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Appellants appeal the bankruptcy court’s approval of a settlement between

Appellees David Reaves, the bankruptcy trustee, and Comerica Bank. However,

Appellants’ brief does not identify any error in any of the bankruptcy court’s

rulings.

         Rather, Appellants appear to be seeking on appeal an advisory opinion about

the effects of the settlement agreement on other litigation. We lack jurisdiction to

render advisory opinions. See Kittel v. Thomas, 610 F.3d 1115, 1117 (9th Cir.

2010).

         AFFIRMED.




                                          -2-